David Newbern, Justice, concurring. The majority opinion is correct. I write only to amplify upon the note taken in the opinion that the court of appeals purported to answer a question of first impression in the law of this state by an opinion which was not designated for publication. For a time, this court decided cases by signed opinions not designated for publication. The practice was governed by Rule 21 of the Rules of the Arkansas Supreme Court and Court of Appeals. After the court of appeals was created, the rule was changed to provide that all signed opinions of the supreme court are to be designated for publication; however, the rule retained the practice for court of appeals opinions. Everything I have to say about appellate courts deciding cases and not publishing their opinions is contained in D. Newbern and D. Wilson, Rule 21: Unprecedent and the Disappearing Court, 32 Ark. L. Rev. 37 (1978). While that article was written with respect to the practice of the supreme court, the criticisms apply equally to our court of appeals. This case points up the need to revise our entire appellate system. By dividing appellate jurisdiction, our Rule 29 makes the court of appeals a court of last resort in, for example, contracts cases and property disputes which are cases of at least equal dignity with those being decided, in many instances, by this court. Yet the court of appeals decides those cases, for the most part in panels of three judges, often by opinions not designated for publication, and sometimes on an “accelerated civil list.” See Per Curiam Order, 16 Ark. App. 301, 700 S.W.2d 62 (1985). In the great majority of its cases the court of appeals is a court of last resort because there is no right of appeal from that court to this one. Rule 29 6. We decline to review court of appeals decisions on the ground of suggested error. Moose v. Gregory, 267 Ark. 86, 590 S.W.2d 662 (1979). In some instances the rule works to assure that more important cases are decided in the supreme court. More often it does not. While the supreme court is deciding a fender bender torts case with only an issue of sufficiency of the evidence and writing a signed, published opinion for seven justices en banc, three court of appeals judges may be deciding what the property or contract law of this state is to be for years to come, assuming a decision is made to publish an opinion on a question of first impression. (The unpublished opinions do not count because they cannot be cited. See Rule 21.4.) I can think of no way to divide the work of the supreme court and the court of appeals by assigning categories of cases in such a way that it would not produce the kind of uneven, unfair system we now have. In my view, the answer lies in making an enlarged court of appeals the first appellate resort in all cases with the right of appeal to this court in capital crimes cases and perhaps in those interpreting the Constitution of Arkansas. Provisions for bypassing the court of appeals could perhaps be retained for cases in which that court recognizes law-making potential. As the primary appellate court, the court of appeals should be required to publish its opinions in all cases so that it can be held accountable for them, and this court should review the court of appeals decisions for error, when asked to do so by an aggrieved party, on a discretionary basis. John I. Purtle, Justice, dissenting. I am glad this court did not reach the question whether workers’ compensation benefits should be discontinued when the employee is subsequently discharged because of misconduct. Obviously the majority would have upheld the commission’s erroneous ruling had it reached the merits. Now, I hope, time will allow for proper reflection and research before this court decides such an important issue. However, even after avoiding a decision on such an important issue, the majority is still in error. The opinion in effect holds that the appellant did not have any disability at the time he was discharged. The majority appears to be laboring under the same mistaken impression of the law as was the Workers’ Compensation Commission. After a hearing before an administrative law judge, it was determined that the appellant was entitled to temporary total disability benefits from the time of his discharge until the time of his back surgery. In a split decision the commission reversed the administrative law judge’s order and dismissed the claim. The commission founded its opinion on public policy. I find no authority for the commission to make such sweeping determinations of public policy. Commissioner Melvin Farrar in his dissent stated: “I find that just cause to terminate a claimant’s employment is not necessarily just cause for denial of worker’s compensation benefits.” Commissioner Farrar was right. In a well reasoned unanimous opinion by the Arkansas Court of Appeals, Division I, the commission was reversed and the benefits restored to the appellant. I find the unpublished opinion of the Court of Appeals to be sound in all respects. Before continuing with a discussion of the merits of the case, I wish to point out that an employee may be temporarily totally disabled or he may be temporarily partially disabled. The fact that an employee remains able to do some type of work for some period of time, as the appellant was in this case, does not necessarily demonstrate that he is not temporarily and totally disabled. Mountain Valley Superette v. Bottorff, 4 Ark. App. 251, 629 S.W.2d 320 (1982). If, during the healing period, an employee is unable to consistently perform remunerative labor, without pain and discomfort, he is temporarily totally disabled. Pyles v. Triple F Feeds of Texas, 270 Ark. 729, 606 S.W.2d 146 (Ark. App. 1980). It is not the duty of the Workers’ Compensation Commission, the Court of Appeals or this court to create new penalties under the law. The people, acting through the legislature, are the source of change in the law. The commission and this court have, in my opinion, attempted to amend an initiated act and change a statute by the decision in this case. The appellant’s treating physician’s report of November 14, 1983, stated in part: “[That the appellant] is not able to engage in any work that would require lifting, bending, or prolonged sitting. For that reason he is most likely disabled from work.” The physician’s statement and the fact that the employer created a “soft” job for the appellant during the time he was unable to perform regular duties is heavy evidence that he was disabled from performing his regular duties. If the appellant was temporarily partially disabled, it was the duty of the employer to find work which the appellant could have done, or cause compensation benefits to be paid. The main reason for this dissent is to wave a flag before the court, and the people, with the hope that we will not continue the “judicial legislating” business by creating a statutory type penalty for disabled workers who are subsequently discharged for misconduct. Adoption of such a “public policy” would obviously produce many complaints of misconduct in order to terminate the injured employee’s benefits and lower the employer’s rate of insurance. The people of the state of Arkansas through the legislature have spoken — employees who are injured on the job are entitled to receive disability benefits. It is not up to this court, or the Workers’ Compensation Commission, to deny the rights which have been granted to injured employees. When people are entitled to benefits under the law they should receive those benefits. An injured employee, of course, draws less compensation than he received while he was working. It’s not inconceivable that a worker in such circumstances might be reduced to an income where he would have to steal a loaf of bread in order to feed his hungry children. The fact that he stole a loaf of bread certainly doesn’t remove his disabilities or restore his wages. That is the reason we have criminal law. When people violate criminal laws they should be punished. Of course the “misconduct” may be only a violation of company policy or perhaps even “insubordination.” It doesn’t take much imagination to foresee trumped-up charges to simply get rid of an employee who has a lifetime disability of some type. The benefits to the employers and insurance companies would be substantial if the commission and the courts approved such tactics. I conclude with a line from the opinion of the Court of Appeals: “We believe the question, involving as it does a matter of public policy, [is] one best resolved by the legislature.” So do I.